


110 HR 6895 IH: Fast Track Nulcear Act of

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6895
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for accelerated approval by the Nuclear
		  Regulatory Commission of certain licenses for nuclear power plants, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Track Nulcear Act of
			 2008.
		2.Accelerated approval
			 proceduresThe Nuclear
			 Regulatory Commission shall approve or deny an application for a license under
			 section 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) not later than 1
			 year after receipt of the application if—
			(1)the application
			 incorporates a facility design that has been approved by the Commission;
			(2)the facility will be built by a company
			 with a proven history of building safe and efficient power plant facilities;
			 and
			(3)an
			 appropriate authority from the local jurisdiction within which the facility is
			 proposed to operate has transmitted to the Commission a request for approval of
			 the license application.
			3.Effect of
			 approvalThe construction and
			 operation of a facility pursuant to a license approved under section 2 shall
			 not be subject to challenge or delay under the Endangered Species Act, the
			 National Environmental Policy Act of 1969, or any other Federal or State
			 environmental law.
		4.Innovative design
			 researchThere are authorized
			 to be appropriated to the Secretary of Energy such sums as may be necessary for
			 research, to be carried out through the Los Alamos and Sandia National
			 Laboratories, on new and innovative designs for nuclear facilities that—
			(1)produce more energy than current
			 designs;
			(2)reduce output
			 nuclear waste; and
			(3)increase safety
			 features.
			
